DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment
In the amendment filed on 05/16/2022 Applicant amended claims 3, 11 and 28. Claims 3, 11, 21, 28, 31, 35, 39-47, 49, 63, 66, 67 and 70 are pending; claims 39, 45-47, 49, 63, 66, 67 and 70 remain withdrawn for reasons of record. Claims 3, 11, 21, 28, 31, 35, and 40-44 are examined.

Withdrawn claim rejections

Claim Rejections - 35 USC § 112
The rejection of claim 35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 102
The rejection of claims 3, 11, and 28 under 35 U.S.C. 102(a)(l) as being anticipated by Priest et al. (WO06/084327) is withdrawn in view of the arguments of Applicant and amendments to the claims.

Claim Rejections - 35 USC § 103
The rejection of claims 3, 11, and 28 under 35 U.S.C. 103(a) as being unpatentable over Li et al. in view of Kato et al. (WO2009/154995) in view of the arguments of Applicant and amendments to the claims.

Maintained claim  rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 11, 21, 28, 31, 35, and 40-44 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for reasons of record. 
To reiterate, the specification discloses, in table I, 15 fusion proteins comprising 2 sequences of IL-10RA, 15 linker sequences and 10 Ig Hinge/Ig Fc ( SEQ ID NOs: 22-33, 55, 56, and 58).
However, the claims broadly encompass structures that may comprise a soluble portion of an extracellular domain of a human IL-10 receptor subunit alpha; an amino acid linker; an immunoglobulin (Ig) hinge region; and an immunoglobulin (lg) Fc domain from any species; wherein the linker consists of 10 to 40 amino acid residues, derived from an endogenous human protein. Thus, the breadth of the claims is enormous while Applicant showing possession of a relatively limited number of fusion proteins.
Adequate written description requires more than a mere statement that it is part of the invention are reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir.1991). 
One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.
With respect to the claim 35, which enumerates SEQ ID NOs: 22-33, 55, 56, and 58, the language of the claim is: “optionally” and this makes it lacking written description since it would not apparent what else is comprised or it the Sequences mentioned are needed at all.

 Once again, Applicant is made aware that the constructs having SEQ ID NOs: 22-33, 55, 56, and 58 are free of prior art.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/           Primary Examiner, Art Unit 1647